Title: To John Adams from John Quincy Adams, 12 May 1796
From: Adams, John Quincy
To: Adams, John



My dear Sir.
London May 12. 1796.

In addition to the letters and Packets which I have already sent by the present conveyance, I now enclose the newspapers up to this day. This contains intelligence of very considerable importance, which proves that the king of Sardinia has been compelled to enter into negotiations for Peace with the French Republic, and to surrender two strong fortresses as a preliminary to obtain a suspension of hostilities. The accounts of an insurrection in Corsica appear also to be well founded.
Parliament is about to adjourn, and it is expected its dissolution will follow immediately. The Minister has yet lost none of his ground as you will see by the divisions on the most recent motions from the opposition in both houses. The general opinion is that the new Parliament will be equally subservient.
I am yet waiting for the opportunity of a neutral conveyance to return to the Hague. I hope to get away in a few days.—
My last Letters from you are dated in December, and, were brought by Mr: Hall.
Your dutiful & affectionate Son,
John Q. Adams.